DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/22 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-10, and 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-10, and 13-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Besio et al. (PG Pub. 2006/0173510).
Regarding Claim 1, Besio discloses a device for inducing electro-convulsive therapy (ECT), the device comprising:
a controllable signal generator (see signal generators 115a; par. 68 and Fig. 7) that produces an ECT stimulus having a pulsed electric current component having a constant amplitude between 300mA and 490mA (see par. 37). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)). The examiner considers 300mA-490mA lies inside Besio’s 0.01mA to 1000mA. Furthermore, without including any other specific parameters that make an ECT stimulus different from any other kind of stimulus, Besio reads on the claim. Furthermore, “for inducing electro-convulsive therapy” and “for inducing a seizure” in the preambles are intended use. If there is something more to the signal other than the claimed ranges that produces the effects, this must be claimed explicitly. 
Regarding Claims 2 and 10, Besio discloses in which the amplitude of the pulsed electric current component is approximately 300mA (see rejection of Claim 1 above), and in which the controllable signal generator is structured to increase the amplitude of the pulsed electric current component of the ECT stimulus to a level above 300mA (see par. 152).
Regarding Claims 5 and 13, Besio discloses in which the amplitude of the pulsed
electric current component is controllable by a user (see par. 136).
Regarding Claim 6, Besio discloses in which the stimulus is applied to a
patient through stimulus electrodes (see par. 38).
Regarding Claims 7 and 14, Besio discloses in which the signal generator is adjustable through a user interface coupled to the signal generator (see par. 95 and CPU 117; Fig. 7).
Regarding Claims 8 and 15, Besio discloses in which the stimulus is applied to the scalp of the patient (see par. 63).
Regarding Claim 9, see rejection of similarly worded Claim 1 above. Besio further discloses a first electrode and a second electrode, the first and second electrodes for applying the ECT stimulus to the patient (see Fig. 9 and par. 33).
Regarding Claim 16, see rejection of Claims 1 and 2 above. The examiner considers the first value would be the initial amplitude setting and the second value would be the increased amplitude. Also, since Besio still teaches a range that encompasses 400mA-900mA, Besio teaches 400mA-900mA.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (PG Pub. 2011/0137381) also discloses the range (see par. 296). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792